On Petition for Rehearing.
The scope of review of decisions of administrative bodies is adequately defined in late decisions of the Supreme Court. Dobson v. Commissioner, 320 U.S. 489, 64 S. Ct 239, 88 L.Ed. 248; Trust of Bingham v. Commissioner, 325 U.S. 365, 65 S.Ct. 1232, 89 L.Ed. 1670, 163 A.L.R. 1175; Kelley v. Commissioner, 326 U.S. 521, 66 S.Ct. 299, 90 L.Ed. 278; Mcdo Photo Supply Corp. v. National Labor Relations Board, 321 U. S. 678, and cases cited in footnote, page 681, 64 S.Ct. 830, 88 L.Ed. 1007. In Three States Lumber Company v. Commissioner, 158 F.2d 61, the Circuit Court of Appeals for the Seventh Circuit, following these decisions, held that whether, upon undisputed facts, the income there in question was realized from the sale of land held primarily for sale to customers, was a question of law for the court, namely, whether the applicable statute was such as to preclude the decision of the tax court. So, here, whether the facts appearing in the present record constitute peculiar circumstances within the meaning of the pertinent statute, in view of the enunciations of the Supreme Court, may well be a-question of law. Upon that branch of the case, because of the facts related in the opinion and those appearing in this record, we were and are of the opinion that the Administrator’s conclusion that there had been no satisfactory proof of the existence of peculiar conditions within the meaning of the statutes, was not arbitrary but was a correct conclusion under the statute, and that we could not say, upon the facts as they are disclosed, as a matter of law, that he acted without sanction of law or that his decision was not in accordance with law, and therefore, arbitrary and capricious, but that, on the contrary, the facts fall short of peculiar circumstances within the meaning of the statute. To that opinion, we adhere.
There is, however, a further question which seems to us, under the reasoning of the Supreme Court decisions, purely one of fact, namely, whether, if we be wrong in our determination that the Administrator held, in accord with law, that the facts did not prove such peculiar circumstances, and if, as a matter of law, we should say that they did constitute peculiar circumstances, they materially affected the rents of complainant. The Board of Review found that none of the circumstances urged, in fact, had material effect upon the bargaining relationship between the landlord and its tenants or materially affected the rents. This question is one of proof, one of fact, and upon that, as we have pointed out, there is substantial evidence to support the conclusion of the Administrator that none of the circumstances materially affected the rents or bargaining relationship between the landlord and its tenants. With the determination of fact in this respect, clearly, we have no right to interfere. Indeed, were we a fact finding tribunal, we would be compelled to arrive at the same result.
We might add that, as we pointed out, the evidence is clear that if peculiar circumstances ever existed and if they ever had any material effect upon complainant’s rents, that effect had. long since come to an end before the effective date of rent control.
We have given consideration to all other suggestions of complainant in its petition for rehearing, and, upon such consideration, the petition is denied.